Title: From Benjamin Franklin to Benjamin Waller, 6 June 1766
From: 
To: 


Dear Sir,
London, June 6. 1766
I hear with Pleasure from Philadelphia, that Billy Hunter behaves well and improves in his Learning; but I am concern’d to hear that Mr. Royle is dead, who manag’d the Printing house jointly for his Account, and that Mr. Holt, whom I wish’d to succeed there, as one from whom a greater Care might be expected of the Child’s Interest, does not incline to leave New York. If this is the Case, and no other Person is yet engag’d, I would recommend to you Mr. Towne, a young Printer now going to America, who is extreamly well recommended to me by Mr. Strahan one of the principal Printers here, and by Sir John Cust, Speaker of the House of Commons, and who is willing to undertake the Partnership, and execute it on the same Terms that Mr. Royle did. My Respects to Mr. Everard, and believe me, with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
B. Waller Esqr
